DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 3–13 is/are pending.
Claim(s) 2 is/are canceled.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 7 and 13.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 5 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1 and 3–13 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Han et al. (KR 2017-0112250 A, hereinafter Han).
Han discloses a separator for secondary batteries, comprising a separator substrate (110) having at least one surface (Fig. 1, [0041]), wherein the separator substrate (110) comprises a polymer resin having a porous structure (Fig. 1, [0102]); a first coating layer (120) on the 
Han does not disclose, teach, or suggest the following distinguishing feature(s):
A separator for secondary batteries, comprising a first coating layer including a first binder having a glass transition temperature (Tg) lower than 30°C, and a second coating layer including a second binder having a glass transition temperature (Tg) of 60°C or higher, wherein the first binder and the second binder have the same polymer with different Tg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725